Citation Nr: 1502881	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Fort Harrison, Montana.  A transcript of that proceeding is of record.


FINDING OF FACT

The Veteran's PTSD is manifested by depression, chronic sleep impairment, and anxiety, which is productive of occupational and social impairment with reduced reliability; it is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated January 2011.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2014).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded multiple VA examinations for his PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's bilateral hearing loss, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.

Under this diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the evidence of record, the Veteran received treatment from VA in December 2010.  He explained that he has frequent nightmares.  He usually awakes from a nightmare in a cold sweat.  He experience hypervigilance and avoidance daily.  He became emotional and tearful when talking about his experiences in Vietnam.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.  A GAF score of 50 was assigned.

The Veteran received treatment from VA in January 2011.  There, he reported nightmares followed by awaking in a cold sweat.  He also reported hypervigilance, avoidance, and depression.  He had difficulty discussing his experiences in Vietnam.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in February 2011.  There, he reported nightmares and insomnia.  He also reported experiencing crying spells.  His mood was depressed.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in March 2011.  There, he reported continued depression and nightmares.  The Veteran relayed constant intrusive thoughts about his experiences in Vietnam.    He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in April 2011.  There, he reported increased insomnia and nightmares.  He relayed a story about an experience in Vietnam.  He stated that he was constantly remembering the event and had trouble forgiving himself.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran was afforded a VA examination in May 2011.  There, he reported constant nightmares and that he wakes up often with cold sweats.  He explained that he experiences flashbacks to his time in Vietnam.  He stated that he startles easily and is hypervigilant.  The Veteran explained that he checks his windows and doors constantly.  He experiences emotional numbness and reported that he gets less angry than he used to.  The Veteran reported that he does not experience depression, but there are times he likes to be alone.  The Veteran reported being close to his grandchild.  The examiner explained that the Veteran does have friends, but the Veteran prefers to be alone.  The examiner described the Veteran's nightmares and flashbacks as extremely prominent and profound.

A mental status examination revealed that the Veteran's mental thoughts and processes were within normal limits.  He was not suicidal or homicidal.  Delusions and hallucinations were denied.  The Veteran was oriented in all spheres.  Memory was intact.  The Veteran does not exhibit ritualistic or obsessive behaviors.  Speech was normal.  The Veteran denied panic attacks.  Chronic sleep impairment was described.  The Veteran reported falling asleep around midnight and waking up at 5:30 in the morning each day.

The examiner explained that the Veteran last worked in 2010 as a sales manager.  The Veteran was continuing to look for work.  He noted that the Veteran has completed some college education.  In addition, the examiner stated that the Veteran's PTSD causes a mild decrease in both work efficiency and his ability to complete occupational tasks.  A GAF score of 50 was assigned.

The Veteran received treatment from VA in May 2011.  There, he reported being violent in his sleep.  He also explained that he has anger issues.  The Veteran was found to experience avoidance and hypervigilance on a daily basis.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in June 2011.  There, he reported continued violent sleeping.  He continued to experience nightmares.  He continued to struggle with hypervigilance and avoidance daily.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in July 2011 (Virtual VA).  He reported frequent nightmares and difficulty sleeping.  He reported thrashing about in his bed during sleep.  He displayed limited coping abilities.  He stated that he was continuing to look for a job.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in September 2011.  There, the treating psychologist stated that the Veteran's PTSD was more severe than the initial 30 percent rating reflected.  The psychologist stated that the Veteran experiences chronic depression, anxiety, anger, irritability, mood swings, periodic flashbacks, nightmares, hypervigilance, survivor guilt and social withdrawal.  He stated that current news reports cause the Veteran to relive his experiences in Vietnam.  The Veteran was oriented in all spheres.  Thoughts and memory were within normal limits.  There was no evidence of hallucinations, delusions or paranoid ideation.  There was no evidence of suicidal plans.  The psychologist stated that the Veteran can no longer work as a result of his PTSD.  A GAF score of 45 was assigned.

The Veteran received treatment from VA in September 2011 (Virtual VA).  He continued to report nightmares and insomnia.  He reported increased violent sleeping.  He explained that his wife has had to sleep in another room due to the Veteran's thrashing in bed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in December 2011 (Virtual VA).  The Veteran appeared apathetic about his sibling's death.  The Veteran reported that he was thrashing around less in his sleep.    He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in January 2012 (Virtual VA).  He reported problems with nightmares, anxiety and some depression.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran received treatment from VA in February 2012 (Virtual VA).  He reported problems with mood, anxiety and sleep.  He was noted to have improved his coping skills.  He was appropriately dressed and groomed.  He was oriented in all spheres.  The Veteran denied suicidal and homicidal ideations.  Speech was normal and thought processes were logical.  Memory appeared intact.

The Veteran was again afforded a VA examination in July 2012.  The examiner explained that the Veteran's PTSD results in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner noted that the Veteran is retired and lives with his wife of over 40 years.  He spends time with his children, grandchildren, and great-grandchildren.  His typical day consists of doing housework and yard work.  He runs errands as necessary.  The Veteran stated that he and his wife go out occasionally.  He maintains friends that he sees and plays cards with.  

The examiner explained that the Veteran is 72 and retired.  He worked for various companies over the years.  The Veteran reported being fired from jobs, mostly due to the nature of the work.  He would set up a company and move on to set up another.  The Veteran stated that he received warnings for being too outspoken and refusing to accept mediocrity.  The Veteran's wife noted that the Veteran would often come home from work moody and upset.  The Veteran last worked in 2010 and stated his desire to find a job.  The Veteran stated that he believes he has not been able to find work because of his age, PTSD, and the economy.

A mental status examination revealed normal and clear speech.  He was oriented in all spheres.  Memory, concentration and intellectual functioning were within normal limits.  Affect was pleasant, friendly, and completely within normal limits.  The Veteran denied suicidal ideations.  There was no evidence of hallucinations, delusions or any other thought disorder.  The Veteran reported bad dreams twice per week.  The Veteran's wife reported that the Veteran yells in his sleep and thrashes around the bed.  When he does not experience nightmares, he sleeps seven hours and feels refreshed.  The Veteran explained that he can be irritable and abrasive at times.  He stated that he does not like crowds, but tolerates them.  He denied panic attacks.

The examiner attributed symptoms of anxiety, chronic sleep impairment, and mild memory loss to the Veteran's PTSD.  A GAF score of 55 was assigned.  The examiner explained that there did not appear to be a worsening of the Veteran's condition since his March 2011 VA examination.  The examiner explained that the Veteran has friends and meaningful relationships.  He further explained that the Veteran did not show evidence of dysphoria or despondency, and the Veteran denied panic attacks.  The examiner also noted the Veteran's longstanding and stable marriage.  The examiner concluded that the Veteran functions reasonably well.  The examiner stated that PTSD only imposes minor occupational limitations.  The examiner explained that the Veteran has the ability to communicate, remember and follow instructions, use judgment, show insight, think abstractly, and interact.  The examiner conceded that there may be mild problems with concentration and his tolerance for stress is reduced, but the Veteran should be capable of a number of work activities.

In June 2013, the Veteran testified as to the symptomatology associated with his PTSD.  He explained that he has trouble with productivity, as he sometimes does not feel like completing tasks.  He also stated that he experiences panic attacks, but they are not debilitating.  He testified that he experiences panic attacks more than once per week.  He further stated that he has trouble understanding complex commands.  The Veteran explained that recently he has experienced dramatic problems with short and long-term memory.  He stated that he will forget things that his wife tells him in mere minutes.  He testified that he has lost jobs because of his mood.  He stated that he would forget to perform certain tasks when he was working.  He noted that he has a tight circle of friends and he has not gone out of his way to create new relationships.  He stated that he does feel uncomfortable in public, but has learned to cope with his uncomfortableness.  He stated that without his wife, he avoids crowded places.  The Veteran stated that he thinks about his experiences in Vietnam often.  He stated that he continues to experience nightmares.  

Finally, the Board notes several VA treatment notes relating to the Veteran's participation in group counseling (Virtual VA).  Those notes do not elaborate on the Veteran's symptomatology aside from noting that the Veteran did not express suicidal or homicidal thoughts, nor was the Veteran experiencing an acute crisis.

Resolving all doubt in the Veteran's favor, the Board concludes that an initial rating of 50 percent is warranted for the Veteran's PTSD.  The Veteran experiences chronic sleep impairment in the form of recurrent nightmares and difficulty sleeping.  Nightmares and flashbacks were described as profound.  See May 2011 VA Examination Report.  The Veteran has experienced those types of profound nightmares, along with trashing in his sleep, throughout the appeal period. The Veteran also testified to experiencing mild panic attacks on occasion.  See Board Hearing Transcript.  He also experiences depression and anxiety.  The Veteran explained that he experiences some impaired memory and even stated that if he is given a task by his wife, he will forget it moments later.  See id.  The Veteran is also hypervigilant and does experience some avoidance symptoms.  

While the Veteran's reported symptomatology appears to be generally mild, GAF scores throughout the period on appeal reveal that the Veteran experiences moderate symptomatology related to his PTSD.  Indeed, the Veteran has been assigned GAF scores in the 45-55 range during the course of the appeal.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See id.  On the whole, the Board has no reason to doubt the continuous assignment of GAF scores reflecting moderate symptomatology, despite the fact that reported symptoms only appear mild.  Indeed, no clinician has elected to assign a GAF score reflecting mild symptomatology.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence of record indicates that an initial rating of 50 percent is warranted for the Veteran's PTSD as his symptomatology and GAF scores reveal that PTSD is productive of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence, however, does not show that a rating higher than 50 percent is warranted.  The Veteran maintains a good, longstanding relationship with his wife of over 50 years.  He also has good relationships with his children, grandchildren and great-grandchildren.  The Veteran does not experience suicidal or homicidal thoughts and no hallucinations or delusions have been shown.  The Veteran maintains normal speech and appropriate hygiene.  Memory loss is not so severe that he forgets the names of close relatives or his own name.  While the Veteran does experience some depression, it is not constant and it does not impact his ability to function independently.  Simply, neither total social and occupation impairment or occupational and social impairment with deficiencies in most areas have been shown.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board acknowledges the Veteran's election to not appeal his claim for a TDIU.  See September 2012 Substantive Appeal.  Nonetheless, pursuant to Rice, determination of whether a TDIU is warranted is part of a claim for an increased rating.  In this instance, however, the evidence of record does not indicate that the Veteran is unemployable solely due to his PTSD.  While a psychologist has stated that the Veteran is unable to work due to his PTSD, see September 2011 VA Treatment Record, the record indicates otherwise.  Indeed, both VA examiners indicated that the Veteran's symptomatology relating to occupational impairment is rather mild.  See VA Examination Reports.  Likewise, the Veteran himself indicated that the nature of his line of work was temporary, not permanent.  The Veteran also stated that he was currently unemployed, in part, because of a poor economy.  The findings during the course of the appeal do not include evidence that the Veteran is unemployable due to PTSD.  The most prevalent GAF scores indicate moderate symptomatology, on the whole.  In light of those items and the Veteran's withdrawal of the issue of a TDIU from appeal, the Board finds that entitlement to TDIU is not warranted.



ORDER

An initial disability rating of 50 percent, but no more, for PTSD is allowed, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


